Citation Nr: 0638671	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  01-07 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
cervical spine injury with C4-C7 fusion and subluxation 
(cervical spine disability), currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased rating for residuals of a 
fracture of the right radius and ulna, post-operative, 
(minor) (right arm disability), currently evaluated as 20 
percent disabling.

3.  Entitlement to an increased rating for residuals of a 
fracture of the right tibia and lateral malleolus with 
traumatic arthritis (right leg disability), currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to 
September 1984.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a March 2000 rating decision of the Regional 
Office (RO) that denied claims of entitlement to increased 
ratings for his service-connected cervical spine, right arm, 
and right leg disabilities.  

The veteran's VA Form 9 indicates that the veteran requested 
the opportunity to testify at a hearing to be conducted 
before a Veterans Law Judge at the central office in 
Washington, DC.  In a June 2006 letter addressed to him at 
his last address of record, the Board notified the veteran of 
the date, time and location of a scheduled hearing in August 
2006.  The veteran failed to report for the hearing, and 
since that time, there is no indication that he has requested 
that the hearing be rescheduled.  

In this connection, the Board notes that the U.S. Postal 
Service returned the June 2006 letter to the Board, with an 
explanation that the "forwarding order expired."  To the 
extent that the veteran has changed addresses without 
informing VA, resulting in the missed hearing because of lack 
of notification, it is well-established that it is the 
claimant's responsibility to keep VA advised of his 
whereabouts in order to facilitate the conduct of the 
adjudication process.  If he does not do so, "there is no 
burden on the part of the VA to turn up heaven and earth to 
find him."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  
The Board notes here that the veteran also previously failed 
to report for a Board hearing scheduled in February 2005.  
While the VA does have a duty to assist the veteran 
(appellant) in the development of a claim, that duty is not 
limitless.  As such, the Board finds that the veteran's 
request for a Board hearing has been withdrawn.  See 38 
C.F.R. § 20.702 (2006).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's case must be remanded to the RO for further 
development for the following reasons.  First, in an October 
2003 letter, the RO requested the veteran to provide names of 
treatment providers and dates of treatment, associated with 
his claim for increased benefits; that is, with respect to 
his service-connected cervical spine, right arm, and right 
leg disabilities.  That letter did not include a VA Form 21-
4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA).

In correspondence received in April 2004 the veteran 
indicated that he received treatment at Landstuhl Hospital, 
Germany; Walter Reed Hospital, Washington, DC; Togus, Maine 
(hospital); Miami, Florida; Martinsburg, West Virginia; Ft. 
Dix, New Jersey (hospital); Ft. Sill, Oklahoma; and Ft. Hood 
Texas.  The veteran noted that his treatment in Togus, Maine 
was during the period from 1986 to 1989, and that his 
treatment in Miami, Florida was between 1990 and 1992.

The claims file contains service medical records including 
treatment records from LARMC (Landstuhl Regional Medical 
Center).  There is also a VA consultation report dated in May 
1986 from the VA Medical Center in Togus, Maine.  Otherwise, 
on review the claims file does not contain medical records 
associated with the above list.  Review of the claims file 
also does not show that the RO has attempted to obtain 
treatment records from any of the other listed sources.  
Also, the RO has not provided the veteran with a VA Form 21-
4142 to facilitate collection of information sufficient to 
identify the specific treatment providers indicated above 
associated with his service-connected cervical spine, right 
arm, and right leg disabilities.   

On remand, the RO should provide the veteran a VA Form 21-
4142 and request that he complete that form and supply 
information needed to facilitate the RO in obtaining any 
relevant medical records identified by the veteran and not 
previously obtained.  

Previously, the veteran was scheduled for two VA 
examinations, to be conducted in February 2004 and in January 
2006.  He failed to report for both of them.  After the first 
time, the RO notified the veteran in May 2004 that 
"[a]ccording to 38 C.F.R. § 3.655(b), when a claimant fails 
to report for a scheduled examination in conjunction with a 
claim for increase, in this case your orthopedic claims, 
without good cause the claim shall be denied."  At that 
time, the RO informed the veteran that the RO was willing to 
reschedule the veteran for the missed VA examinations if he 
told them that he was willing and able to report for the 
necessary examinations.  Otherwise, after 30 days without a 
response, the RO would make a determination on the evidence 
of record.  There is no indication that the veteran responded 
to that request.  

In November 2005, the Board remanded the case for further 
development to include an order for the RO to afford the 
veteran examination of his service-connected cervical spine, 
right arm, and right leg disabilities in relation to his 
increased rating claims.  In that Remand document, the Board 
acknowledged the veteran's failure to report for the first 
scheduled VA examination in February 2004.  The Board noted 
that the veteran's representative had explained that the 
veteran had not been in a stable living situation, indicating 
that as a consequence, he may not have received notice as his 
address and telephone numbers had often changed.  In that 
Remand document, the Board notified the veteran that his 
failure to report to the scheduled examination, without good 
cause, may well result in denial of the claims.  38 C.F.R. 
§ 3.655(b).   

The veteran was scheduled for an examination to be conducted 
in January 2006.  He failed to report for that examination.  
Later, in a January 2006 supplemental statement of the case, 
the RO notified the veteran of provisions of 38 C.F.R. 
§ 3.655(b).   

To the extent that the veteran has changed addresses without 
informing VA, resulting in missed examinations because of 
lack of notification, it is well-established that it is the 
claimant's responsibility to keep VA advised of his 
whereabouts in order to facilitate the conduct of medical 
inquiry.  If he does not do so, "there is no burden on the 
part of the VA to turn up heaven and earth to find him."  See 
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  However, the RO 
should contact the veteran's representative and ask if they 
have a more current address for the veteran than of record at 
VA. 

The veteran has failed to participate in the process of his 
own claim by not showing for two VA examinations.  As 
discussed above, several times the Board has provided notice 
regarding the provisions of 38 C.F.R. § 3.655(b) to the 
veteran at his last known address of record.  Therefore, 
after obtaining any additional medical records, the RO should 
notify the veteran at his last known address and ask him if 
he is willing to attend an examination if scheduled.  If and 
only if he replies in the affirmative, that he would attend, 
then and only then, the RO should schedule an examination of 
the veteran's service-connected cervical spine, right arm, 
and right leg disabilities.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran's 
representative and in cooperation with the 
representative, attempt to ascertain the 
veteran's correct address where he may 
reasonably be expected to receive mail, to 
be designated the "last known address of 
record."  

2.  Then contact the veteran at his last 
known address of record; and request that 
he complete copies of VA-Form 21-4142 
(Authorization and Consent to Release 
Information to the Department of Veterans 
Affairs (VA)) for each medical treatment 
provider who has provided treatment since 
service for his service-connected (1) 
fracture residuals, right tibia and 
lateral malleolus with traumatic 
arthritis; (2) fracture residuals, right 
radius and ulna, post operative, minor; 
and (3) cervical spine injury with C4-7 
fusion and subluxation.  

Notify the veteran that he cannot provide 
merely the geographic location (such as 
city, state) where he received treatment, 
but that it is necessary to list to the 
extent possible, the name and address of 
the specific provider (name of physician, 
hospital, etc.); and dates of treatment 
and the conditions for which he was 
treated by each respective provider.

3.  In a letter addressed to the veteran 
at his last known address of record (with 
a copy sent to his representative), ask 
the veteran if he is willing to attend an 
examination of his service-connected 
cervical spine, right arm, and right leg 
disabilities.  In that letter, notify the 
veteran of the provisions of 38 C.F.R. 
§ 3.655(b); and that basically, in 
accordance with 38 C.F.R. § 3.655(b), when 
a claimant fails to report for a scheduled 
examination in conjunction with a claim 
for increase, in this case his orthopedic 
claims, without good cause, the claim 
shall be denied. 

4.  If and only if the veteran responds to 
the request above stating affirmatively, 
that he is willing to attend an 
examination, then the RO should schedule 
an orthopedic examination of the veteran's 
service-connected cervical spine, right 
arm, and right leg disabilities, as 
explained in the paragraphs below.  If, 
however, the veteran does not respond to 
the query in item three above, or 
certainly if he responds in the negative 
that he is not willing to attend an 
examination, then do not schedule any 
examination of the service-connected 
cervical spine, right arm, and right leg 
disabilities; and proceed to item number 5 
below.  

Thus, if and only if the veteran notifies 
the RO that he is willing to attend an 
examination, then the RO should schedule 
the veteran for VA examination to 
determine the nature, extent, frequency 
and severity of his orthopedic and 
neurologic impairment related to service-
connected cervical spine, right arm and 
right leg disabilities, consistent with 
instructions below.  

If an examination is thereby scheduled, 
the claims folder must be made available 
to the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  On providing notice 
of the scheduled examination, the RO is to 
advise the veteran that the examination 
requested in this remand is deemed 
necessary to evaluate his claims and that 
his failure, without good cause, to report 
for the scheduled examination would result 
in the denial of his claims.  See 38 
C.F.R. § 3.655.

If an examination is conducted, then with 
respect to the veteran's orthopedic 
pathology, the examiner should identify 
and express an opinion as to the severity 
of any orthopedic manifestations 
(including decreased range of motion and 
the presence or absence of muscle spasm) 
of the veteran's cervical spine, right arm 
and right leg disabilities.  The examiner 
should conduct all indicated tests and 
studies, to include range of motion 
studies expressed in degrees and in 
relation to normal range of motion.  In 
rendering these opinions, the examiner 
should fully describe any pain, weakened 
movement, excess fatigability, and 
incoordination present in the affected 
parts.  To the extent possible, the 
examiner should express any functional 
loss in terms of additional degrees of 
limited motion of the cervical spine, 
right arm and right leg.  If the examiner 
is unable to provide the requested 
information with any degree of medical 
certainty, the examiner should clearly 
indicate that.  In addition, if possible, 
the examiner should state whether the 
cervical spine disability has been 
productive of any incapacitating episodes, 
which are defined as periods of acute 
signs and symptoms that require bed rest 
prescribed by a physician or treatment by 
a physician, and if so, the frequency and 
duration of those episodes.

With respect to the veteran's neurological 
impairment, the examiner should identify 
any neurological pathology affecting the 
veteran's cervical spine, right arm and 
right leg disabilities, and express an 
opinion as to their severity. The examiner 
must set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific evidence 
in the record, in a report.

5.  After completion of the foregoing, and 
after undertaking any further development 
deemed warranted by the record, the RO 
should readjudicate the veteran's claims 
in light of all pertinent evidence and 
legal authority.

6.  Should any action remain adverse to 
the veteran, both he and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



